Order entered December 8, 2015




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-15-01489-CR
                                         No. 05-15-01490-CR
                                         No. 05-15-01491-CR

                                     EX PARTE JOO LEE

                    On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
         Trial Court Cause Nos. WX15-90043-H, WX15-90044-H, WX15-90045-H

                                             ORDER
       The Court has received appellant’s notice of appeal from the trial court’s order denying

his pretrial application for writ of habeas corpus raising double jeopardy in these cases. These

are accelerated criminal appeals. See TEX. R. APP. P. 31.

       We ORDER the trial court to prepare and file with the Dallas County District Clerk,

within TEN DAYS of the date of this order, certifications of appellant’s right to appeal. See

TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

       We ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the

date of this order, the clerk’s records containing all of the documents related to appellant’s

application for writ of habeas corpus.

       We ORDER appellant to file his brief by JANUARY 15, 2016. We ORDER the State

to file its brief by FEBRUARY 1, 2016. In their briefs, the parties are directed to address this
Court’s jurisdiction over the appeals. See Hargett v. State, 819 S.W.2d 866 (Tex. Crim. App.

1991) (no appellate jurisdiction where trial court does not rule on merits of application); Ex parte

Bowers, 36 S.W.3d 926 (Tex. App.––Dallas 2001, pet. ref’d). If any party does not file its brief,

the appeal will be submitted without that party’s brief. See TEX. R. APP. P. 31.1.

       The Court will set the appeal for submission after it has received the record and the

parties’ briefs, or the time for briefing has passed.

                                                        /s/   ADA BROWN
                                                              JUSTICE